Citation Nr: 0121442	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  97-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
January 1979.

The current appeal arose from a December 1996 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied the veteran's 
claim of entitlement to a TDIU.

In July 1998 this issue was before the Board of Veterans' 
Appeals (Board).  The Board remanded the issue to the RO for 
further development.  In February 2000 and April 2001 the RO 
affirmed the denial of entitlement to a TDIU.

In addition, in February 2000 the RO denied increased 
evaluations for a left total knee arthroplasty with 
degenerative joint disease (DJD) and history of residuals of 
medial meniscectomy of the left knee and mild degenerative 
changes of the right knee.  The veteran did not file a notice 
of disagreement with the RO on these issues and they are not 
before the Board for appellate review.

In April 2001, the RO denied entitlement to service 
connection for chronic hammertoe, left hip, right ankle, left 
ankle, back, short leg, muscle pain, nervous, and skin rash 
disorders, migraine headaches, hypertension and sleep 
disturbances.  There has been no notice of disagreement filed 
on these issues; therefore they are not currently before the 
Board for appellate review.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 (West Supp. 2001) note (Effective 
and Applicability Provisions).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp 2001).  

In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the new law, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001); Bernard v. Brown. 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 57 Fed. 
Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the new law.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the instant case, the Board is not satisfied that all 
relevant facts have been properly developed pursuant to the 
duty to assist provisions.  The veteran essentially asserts 
that he is entitled to a TDIU by reason of his service-
connected disabilities considering his educational and 
occupational background.  The evidentiary record shows that 
he completed twelve years of formal education.  He also 
undertook additional vocational training in offset printing.  
His employment has consisted primarily of working as a 
pressman.  His work activity was shown to have ceased in 
February 1995.

Service connection has been granted for a left total knee 
arthroplasty with DJD and a history of residuals of medial 
meniscectomy of the left knee, evaluated as 30 percent 
disabling; and mild degenerative changes of the right knee, 
evaluated as 10 percent disabling, which results in a 
combined evaluation of 40 percent.

The Board notes that the medical evidence contains 
significant evidence with respect to the veteran's knee 
disabilities and its impact on his employability.  Upon VA 
general medical examination in August 1996 the examiner 
opined that the veteran was unemployable.  However, the 
determination of unemployability was not based solely upon 
the veteran's service-connected disabilities but also upon 
non-service-connected disorders.  On the other hand, upon a 
VA examination of the joints, specifically the knees, in 
August 1996, the medical examiner opined that the veteran 
could not physically engage in a gainful occupation.  

Moreover, medical experts associated with the veteran's 
former employer opined that the veteran would never be able 
to resume performing the essential functions of a press 
operator, a job he had held for approximately nine years, 
because the job entailed prolonged standing, climbing, 
stooping, crouching, crawling, lifting, carrying, pushing and 
pulling.  The social worker who conducted a social and 
industrial survey in January 1999 concluded that the veteran 
would be unable to locate gainful employment in his 
condition, at that time.  Furthermore, the VA examiner in 
January 1999 agreed that the veteran was prevented from 
performing the tasks associated with his position as a 
pressman but felt that he was able to handle some sedentary 
type work.

In an evaluation of the veteran's claim for entitlement to a 
TDIU his combined service-connected disabilities of 40 
percent fail to satisfy the initial schedular requirements 
for the assignment of a TDIU set forth in 38 C.F.R. 
§ 4.16(a).  However, as shown above, there is competent 
evidence finding the veteran to be unemployable as a result 
of his service-connected knee disabilities .  The finding of 
unemployability as a result of service-connected disabilities 
is sufficient for consideration of entitlement to a TDIU 
evaluation on an extra-schedular basis pursuant to 38 C.F.R. 
§ 4.16(b).  According to the Court in Fisher v. Principi, 4 
Vet. App. 57 (1993) if entitlement is not established under 
§ 4.16(a), the applicability under § 4.16(b) must be 
considered.  See Id.  The RO did not submit this case to the 
Director of the Compensation and Pension Service for extra-
schedular consideration.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

The Board lacks authority to grant a TDIU on an extra-
schedular basis in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996) mot. for rev. en banc den., 9 Vet. App. 
253 (en banc order 1996).  However, the Court has held that 
the Board does have authority to review whether a claim 
merits submission for an extra-schedular evaluation.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996); see also Brannon v. West, 
12 Vet. App. 32 (1998).

In light of the above, the Board remands the issue of 
entitlement to a TDIU to the RO to submit the case to the 
Director, Compensation and Pension service for extra-
schedular consideration, as there are medical records finding 
the veteran to be unemployable as a result of his service-
connected disabilities.  Bagwell, Brannon, supra.

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO, should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may posses additional records 
referable to treatment of his knee 
disabilities no matter how diagnosed.

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  


All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should request the veteran to 
provide an employment history including 
attendance records from his employers, 
medical disability slips, tax records and 
any other evidence which would reflect 
the periods he was unable to, or was 
terminated from work due to his service-
connected knee disabilities.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001).  

4.  Thereafter, the RO should, under 
38 C.F.R. §§ 3.321(b)(1), 4.16(b) refer 
the veteran's claims file to the 
Director, VA Compensation and Pension 
Service (now the Under Secretary for 
Benefits) for consideration of assignment 
of a TDIU on an extraschedular basis by 
reason of service-connected disabilities.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development and 
adjudicative actions have been completed, 
and if they have not, the RO should 
implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file and ensure that the new 
notification requirements and development 
procedures contained in the new law are 
fully complied with and satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001). 

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to a TDIU on an 
extraschedular basis pursuant to the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
4.16(b).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


